DETAIL ACTION
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
II.	The following is a response to the communication received on 09/07/2021. Thus, in the communication received on 09/07/2021, claims 1-12, 14-25 and 28 have been amended. Accordingly, claims 1-28 are pending in this application.
EXAMINER’S AMENDMENT
III.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephone interview with JEFFRI A. KAMINSKI (Reg. # 42,709) on 11/18/2021 and 11/19/2021.  
IV.	The application has been amended as follows:
In the Claims:
3. 	(Currently Amended) The system according to claim 1, wherein the driver-induced vehicle driving parameters further comprise at least one of and manual shifting pattern
5.	CANCEL claim 5
10.	(Currently Amended) The system according to claim 9, the control unit being further results 

16. 	(Currently Amended) The method according to claim 14, wherein the driver-induced vehicle driving parameters further comprise at least one of and manual shifting pattern
18.	CANCEL claim 18.
23.	(Currently Amended) The method according to claim 22, comprising evaluating a driving performance of the vehicle driver by comparing at least one of the accumulated score value and the average score value with results 
ALLOWABLE SUBJECT MATTER
V.	Claims 1-4, 6-17 and 19-28 are allowed. 
It is worth to note that the reason for allowance is clear from the prosecution history (see MPEP 1302.14(I)).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715